May 6, 2014




                                JUDGMENT

                 The Fourteenth Court of Appeals
              BRANDON JAMES ANGEL-CROWELL, Appellant

NO. 14-13-00313-CR                         V.
NO. 14-13-00314-CR

                       THE STATE OF TEXAS, Appellee
                     ________________________________

      This cause was heard on the motion of the appellant to withdraw notices of
appeal. Having considered the motion the Court orders the appeals DISMISSED.

      We order appellant pay all costs expended in the appeals.

      We further order the mandates be issued immediately. We further order this
decision certified below for observance.